Citation Nr: 1217518	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-01 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for thoracolumbar strain.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee sprain.

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee sprain.

4.  Entitlement to an initial compensable disability rating for residuals, fracture of the left ring finger.

5.  Entitlement to service connection for bilateral ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from November 1995 to September 2004 and May 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted the Veteran's claims for service connection for his right and left knee disabilities, his thoracolumbar strain, and residuals of a fracture of the left ring finger, as well as denied his claim of entitlement to service connection for bilateral ankle sprain.  The May 2007 rating decision assigned noncompensable disability evaluations for each, effective June 3, 2006.

Subsequently, in a January 2009 decision, the RO increased the Veteran's disability rating for his right and left knee disabilities to 10 percent disabling per knee and his disability rating for his thoracolumbar strain to 10 percent disabling.  An effective date of June 3, 2006 was assigned for all of the increased disability ratings.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.

This case was previously before the Board in November 2010, wherein it was remanded for additional due process considerations and development. The case was returned to the Board for appellate consideration.  The Board finds that there has been substantial compliance with the directives of the remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's thoracolumbar spine strain is manifested complaints of pain with some limitation of motion but no competent clinical evidence of neurological impairment.

2.  Throughout the rating period on appeal, the Veteran's right knee sprain has been manifested by painful motion with flexion to 130 degrees and full extension, without lateral instability.

3.  Throughout the rating period on appeal, the Veteran's left knee sprain has been manifested by painful motion with flexion to 130 degrees and full extension, without lateral instability.

4.  Throughout the rating period on appeal, the Veteran's residuals, fracture of the left ring finger has been productive of pain without limitation of motion.

5.  There is no competent medical evidence of record relating the Veteran's bilateral ankle disability to his service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for thoracolumbar spine strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 38 C.F.R. § 4.71a, DC's 5235 - 5243; 4.124a, DC's 8520, 8620 (2011).

2.  The criteria for an initial rating higher than 10 percent for right knee sprain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2011).

3.  The criteria for an initial rating higher than 10 percent for left knee sprain have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2011).

4.  The criteria for an initial compensable rating for residuals, fracture of the left ring finger have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2011).

5.  A bilateral ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in July 2006, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, and subsequent to the grant of service connection, claim of entitlement to an increased rating, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, the October 2008 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claims.  The Veteran was examined by VA in 2007 and 2010 in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  The examination reports contain all the findings needed to evaluate the Veteran's back and knee disabilities and included consideration of functional impairment.  With respect to the ankle claim, the Veteran's history was considered and he was provided a physical evaluation to determine if there was any ankle disability.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

Analysis

Thoracolumbar Strain

The diagnostic code criteria pertinent to rating spinal disabilities are codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5237 through 5243.  All diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the general rating formula.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the general rating formula or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

According to the general rating formula, a 10 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is to be assigned for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  

Any associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).  

There is a preponderance of the competent clinical evidence of record against an evaluation in excess of 10 percent for the disability at issue based on incapacitating episodes of intervertebral disc syndrome because the Veteran does not have any disc disease.  Furthermore, the record does not demonstrate any incapacitating episodes requiring bed rest by a physician and treatment by a physician.  

Similarly, the competent clinical evidence of record is against an evaluation in excess of 10 percent for the disability at issue based on the general rating formula for disease or injury of the spine.  Indeed, the Veteran's thoracolumbar strain was productive of no worse than forward flexion to 90 degrees at his March 2007 VA examination; extension was to 30 degrees and lateral rotation and flexion were to at least 30 degrees.  At his December 2010 VA examination, he had forward flexion to 90 degrees, with extension to 20 degrees, lateral flexion to at least 20 degrees, and rotation to at least 50 degrees, bilaterally.  Likewise, there was no evidence of lordosis, kyphosis, or abnormal gait, and despite the Veteran's complaints of spasm, none was objectively demonstrated upon examination; there was also no evidence of weakness, tenderness, guarding, or atrophy.  A VA outpatient record dated in September 2011 showed complaints of an increase in back pain, but upon examination range of motion was full and no spasms.  Further, there has been no finding of favorable or unfavorable ankylosis of the entire thoracolumbar spine.  Thus, applying the facts to the criteria set forth above, the Veteran remains entitled to no more than a 10 percent evaluation for his service-connected thoracolumbar strain for the rating period on appeal under the General Rating Formula for Diseases and Injuries of the Spine.

Furthermore, the Board acknowledges consideration of additional functional impairment due to factors such as pain, weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of motion, the Veteran's VA examination reports indicated that he had pain upon range of motion testing, but that there was no evidence of incoordination, weakness, or fatigability, and the Veteran has normal reflexes bilaterally throughout the rating period.  And, to the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the Veteran's current rating is based on his objectively demonstrated reduced motion; a September 2011 VA treatment record indicates that the Veteran complained of pain, but physical examination did not demonstrate any overt limitations in response to pain.  Therefore, there is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability rating; the evidence reveals a disability picture most approximating a 10 percent evaluation, even with consideration of whether there was additional functional impairment due to DeLuca factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, based on the analysis of those criteria set forth above, the Veteran remains entitled to no more than a 10 percent evaluation for the orthopedic manifestations of his service-connected thoracolumbar strain.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experiences any neurologic symptomatology.  The medical evidence demonstrates that the Veteran's neurologic evaluations at his VA examinations are negative, and does not allow for a finding of neurologic manifestations of the Veteran's service-connected thoracolumbar strain.  Thus, he is not entitled to a separate, compensable rating under DC 8520, 8521, 8524, 8525, or 8526.

Right and Left Knee Strains 

The Veteran receives a 10 percent disability rating for each knee for his right and left knee strains, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261.

According to Diagnostic Code 5260, a noncompensable rating is assigned when leg flexion is limited to 60 degrees and a 10 percent rating is assigned when leg flexion is limited to 45 degrees.  A 20 percent rating requires leg flexion limited to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a noncompensable evaluation is warranted when leg extension is limited to 5 degrees and a 10 percent evaluation is warranted when leg extension is limited to 10 degrees.  A 20 percent evaluation is warranted when leg extension is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Considering the rating criteria applicable to the Veteran's right and left knee strains, the objective clinical evidence of record, throughout the rating period on appeal, does not show that the Veteran experiences instability, laxity, or crepitus; there was also no evidence of abnormality and his gait was normal.  Moreover, the Veteran does not have flexion limited to 30 degrees or extension limited to 15 degrees; his range of motion far exceeds these respective limits.  Indeed, the medical evidence of record clearly indicates that he has full extension, and that his flexion is still to at least 70 degrees on active range of motion and 130 degrees on passive range of motion, including at his most recent, December 2010 VA examination; he had full range of motion at his March 2007 VA examination.  VA considers "full" range of motion for the knee to be from 0 to 140 degrees (full extension to full flexion).  See 38 C.F.R. § 4.71, Plate II.  There is no objective clinical indication, however, that he has additional functional impairment, above and beyond the 10-percent level, which would support an even higher rating.  In this regard, the Board points out that the Veteran's March 2007 and December 2010 VA examinations were negative for objective evidence of incoordination, subluxation, weakness, abnormal movement, or deformity, although the Veteran reports experiencing pain.  Likewise, there was no objective evidence of decreased motor strength.  Moreover, given his full and unimpaired range of flexion, a separate rating under VAOPGCPREC 9-2004 is not for application.  Similarly, the Veteran has pain of the right and left knees, but he does not have overall moderate impairment of his tibia and fibula, significant limitation of motion, recurrent subluxation or lateral instability, dislocated semilunar cartilage, or ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5257, 5262.

The Board has also considered whether he has additional functional loss - beyond that objectively shown - due to his pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, the fact that the Veteran experienced pain, even if experienced throughout the range of motion on examination, does not by itself warrant the a higher rating under the diagnostic codes providing ratings for limitation of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted, and there is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability ratings for his right and left knees; the current disability evaluations contemplate the Veteran's complaints, as well as any limitation of motion due to pain.  In particular, the December 2010 VA examiner noted that there was a mild increase in pain upon repetitive use, but found that there was no additional weakness, fatigability, incoordination, lack of endurance, or additional loss of motion.  As a result, his current 10 percent rating per knee adequately compensates him for the extent of his pain, including insofar as its resulting effect on his range of motion.  

Residuals of a Fracture of the Left Ring Finger

The Veteran's residuals of a fracture of the left ring finger is assigned a noncompensable disability evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5230.  Under this Code, a noncompensable disability evaluation is for assignment for any limitation of motion of the little finger; there is no higher evaluation available.  

Upon reviewing the rating criteria for the Veteran's residuals of a fracture of the left ring finger, the Board finds that the Veteran's disability picture was most consistent with the currently assigned noncompensable disability evaluation and that an increased disability evaluation was not warranted.  The objective clinical evidence of record shows that the Veteran complained of pain, spasm, and decreased strength of the left hand, but that physical examination of the left ring finger is negative for limitation of motion, pain on motion, ankylosis, deformity, amputation, or decreased dexterity.  Accordingly, the Veteran's symptomatology for the period on appeal most closely approximates the criteria for the currently assigned noncompensable disability evaluation for his residuals of a fracture of the left ring finger.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5228-5230.  

Furthermore, the Board acknowledges consideration of additional functional impairment due to factors such as pain, weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  To the extent that the Veteran claims that his pain is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the Veteran's current rating is based on his objectively demonstrated reduced motion; there is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a compensable rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Additional Considerations

The Board also considered the Veteran's statements that his disabilities are worse and that he should be granted higher ratings based, in part, on his lay statements.  To the extent that he contends that higher ratings should be assigned, the Board notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Nonetheless, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In this regard, the Board acknowledges that, according to the Veteran's various statements, his service-connected disabilities have worsened.  The Veteran also complained of an increase in his symptoms at his VA examinations.  However, the VA examiners found that the Veteran's service-connected disabilities were as previously characterized and were productive of no more than mild effects on his activities of daily living.  Although the Veteran is competent to report his symptoms, he is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  More competent evidence concerning the nature and extent of the Veteran's service-connected disabilities were provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Extraschedular Considerations

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities are adequate in this case; in fact, in many instances, the Veteran's assigned disability evaluation is in excess of the symptomatology demonstrated upon examination.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities, as the criteria more than address the Veteran's impairments.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection

Legal Criteria

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral ankle disability.

The Board acknowledges that the Veteran reported, at his March 2007 VA examination, complaints of a bilateral ankle pain that began during basic training during service, but the Veteran stated that he did not undergo x-rays or surgery.  He also complained of intermittent bilateral ankle pain with running and prolonged walking at his March 2007 examination; the diagnosis was bilateral ankle sprain.  At the more recent, December 2010 VA examination, the Veteran reported treatment after he rolled his ankles in 1997, but denied treatment since service despite complaints of intermittent ankle pain.  The December 2010 VA examiner found that the Veteran's bilateral ankle sprains were less likely than not related to his service.  In particular, the December 2010 VA examiner found that there was no evidence of treatment for any ankle problems during service and failed to report for x-rays of his ankle subsequent to the examination; physical examination showed tenderness to palpation of the lateral malleolus, but no ankle disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  

Additionally, the Veteran has not provided any evidence of treatment for bilateral ankle sprains since his service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Although the Veteran reported a history of bilateral ankle pain beginning in 1996 at his VA examinations, and made reference to in-service injury or treatment, his service treatment records are entirely negative for any related complaints or treatment.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  The Board notes that the Veteran's service medical records do not show complaints, treatment, or diagnoses related to a bilateral ankle disability; at his May 2006 post-deployment health assessment, he only reported musculoskeletal complaints related to his service-connected knee and back disabilities.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  

Moreover, the Board acknowledges the March 2007 VA examination shows a diagnosis of bilateral ankle strains, but points out that this notation is based solely on the history as provided by the Veteran, which is inconsistent with the evidence of record, as the Veteran's service treatment records do not show any indication of treatment for bilateral ankle strains and bilateral ankle strains were not demonstrated on physical examination.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).  Thus, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed a bilateral ankle disability during or as a result of his service in the military.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, the evidence in support of the Veteran's claim consists solely of lay evidence.  However, his lay contentions in this regard are of very minimal, if any, probative value.  The Board finds that the Veteran is competent to describe the nature of his ankle symptoms, but not to provide a diagnosis or link his symptoms to his service.  Additionally, the Board does not find the Veteran credible as to onset or continuity of symptomatology, as his statements and theories of service connection are inconsistent.  This is not a case where there is merely an absence of evidence supporting the Veteran's statements, but where there is evidence which explicitly or implicitly contradicts his statements. 

A May 2003 Report of Medical Examination indicated that examination of the Veteran's lower extremities was normal.  On the accompanying report of medical history, the Veteran complained of pain in the shoulders, knees, left wrist, and left hand.  He did not mention any ankle injuries or complaints.  In a May 2004 post-deployment examination, the Veteran denied having swollen, stiff or painful joints (other than back pain).  The Veteran, in May 2006, when asked on a Report of Medical Assessment if he had any injuries during service for which he did not seek medical care, did not report experiencing any ankle injuries or complaints.  He did complain of back and knee pain. 

Based on the above, the Board finds the Veteran's history now of experiencing ankle pain during service as not credible.  On the various examinations during service detailed above, he complained of a variety of joint problems, but never once mentioned his ankles.  It is more than reasonable to conclude that if his ankles had bothered him, he would have reported such along with his other joint symptoms.  Therefore, these reports of history between 2003 and 2006 implicitly and explicitly refute the allegation the Veteran had ankle pain during service.  As such, the Board does not find that the Veteran's lay testimony is sufficient to establish service connection, as the Veteran does not allege that his bilateral ankle disability is related to an in-service combat event.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  See also Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the December 2010 VA examination must be given great probative weight because the VA examiner's opinion was based on a review of the entire record and full examination, and is consistent with the Veteran's service and post-service medical treatment records; the VA examiner also provided a rationale for the opinion provided.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).

In summary, while the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran's bilateral ankle disability could not be attributed to active service or service-connected disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An initial evaluation in excess of 10 percent for thoracolumbar strain is denied.

Entitlement to an initial disability rating in excess of 10 percent for right knee strain is denied.

Entitlement to an initial disability rating in excess of 10 percent for left knee strain is denied.

The claim for a compensable disability rating for residuals of fracture of the left ring finger is denied.  

Entitlement to service connection for a bilateral ankle disability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


